Ibach, J.
No questions are presented in this appeal to be considered.
1. There was a judgment in favor of three parties, each of whom would be affected by a reversal of the ease, but in this vacation appeal, only one of these parties is named as an appellant and made a party to the appeal. Since all parties -to a judgment who would be affected by an appeal must be made parties to the appeal, this cause must be dismissed on that ground, for lack of jurisdiction. Souers v. Walter (1912), 178 Ind. 599, 99 N. E. 1002; Ewbank’s Manual §149.
*972. *96Further, appellant has assigned as error the sustaining *97of a demurrer to a plea in abatement, and the overruling of a motion for new trial, but neither the plea in abatement nor its substance, the pleading to which such plea was addressed nor its substance, the demurrer to such plea nor its substance, nor the motion for new trial or its substance appears in the briefs, so that even if the appeal were properly taken as to parties, no question would be presented by the briefs. Turner v. Hartman (1912), 49 Ind. App. 224, 97 N. E. 19; Hubbard v. Burnet-Lewis Lumber Co. (1912), 51 Ind. App. 97, 98 N. E. 1011; Modern Woodmen v. Jones (1913), 52 Ind. App. 149, 98 N. E. 1006; Taylor v. Schradsky (1912), 178 Ind. 217, 97 N. E. 790; Rule 22, Supreme and Appellate Courts. There are other fatal infirmities in the briefs and the record, which we deem it unnecessary to mention. Appeal dismissed.
Note. — Reported, in 107 N. E. 741. As to authority of courts to enact rules, see 41 Am. St. 639. See, also, under (1) 2 Cyc. 785; (2) 2 Cyc. 1014.